Fourth Court of Appeals
                                  San Antonio, Texas
                                          May 9, 2022

                                     No. 04-22-00235-CV

                                        Jim CRAVER,
                                           Appellant

                                               v.

                               FAITH LUTHERAN CHURCH,
                                        Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 21-0912-CV-E
                        Honorable William D. Old III, Judge Presiding


                                        ORDER

         The trial court signed a final appealable order on March 23, 2022. Because this is an
accelerated appeal, the notice of appeal was due by April 12, 2022. See TEX. R. APP. P. 26.1(b).
A motion for extension of time to file the notice of appeal was due by April 27, 2022. See TEX.
R. APP. P. 26.3. Appellant filed his notice of appeal on April 20, 2022—within the time allowed
for filing a motion for extension of time to file the notice of appeal.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). But “once
the period for granting a motion for extension of time under Rule [26.3] has passed, a party can
no longer invoke the appellate court’s jurisdiction.” Id.

         Because the notice of appeal was untimely filed but within the fifteen-day grace period,
we ORDER appellant to file a response presenting a reasonable explanation for failing to file the
notice of appeal in a timely manner within 10 days from the date of this order. If appellant
fails to respond within the time provided, the appeal will be dismissed for want of jurisdiction.
See TEX. R. APP. P. 42.3(c). All other appellate deadlines are suspended until further order of
this court.
                                              _________________________________
                                              Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of May, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court